Citation Nr: 1011659	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  03-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder including paranoid schizophrenia. 


ATTORNEY FOR THE BOARD

John Francis, Counsel











INTRODUCTION

The Veteran served on active duty for training in the U.S. 
Army National Guard from April 1960 to October 1960 and on 
active duty in the U.S. Air Force from November 1960 to June 
1961.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for a psychiatric disorder (claimed as 
schizophrenia).  In a January 2003 statement of the case, the 
RO reopened the claim and denied service connection for 
paranoid schizophrenia on the merits. 

In September 2006, the Board concluded that new and material 
evidence had been received, reopened the claim, and remanded 
it for further development.  The claim is now before the 
Board for adjudication.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In a December 2003 RO hearing, the Veteran stated that he 
experienced psychiatric symptoms and received psychiatric 
examinations while serving at a U.S. Air Force Base in 
Amarillo, Texas during the latter portion of his active Air 
Force service.  Service treatment records for this period of 
service could not be obtained from the National Personnel 
Records Center because they were reportedly destroyed in a 
fire.   

In the September 2006 remand, the Board noted that when a 
claimant's service treatment records have been destroyed or 
lost, VA has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In such cases, 
VA is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  These alternative forms 
of evidence may also include statements from service medical 
personnel; "buddy" certificates or affidavits; employment 
physical examinations; medical evidence from hospitals, 
clinics, and private physicians at which or by whom a veteran 
may have been treated, especially soon after service 
discharge; letters written during service; photographs taken 
during service; pharmacy prescription records; and insurance 
examinations.  See M 21-1 MR, III.iii.2.E.27; see also 
Washington v. Nicholson, 
19 Vet. App. 362, 371 (2005).

The Veteran submitted an August 2002 letter from a VA 
physician who diagnosed paranoid schizophrenia and noted that 
the Veteran's disability was related to his experience in the 
service.  The Board noted that the physician did not indicate 
how the Veteran's disability was related to specific 
experiences in service and was otherwise without rationale.  
Furthermore, the physician did not note a review of claims 
folder or any other relevant record.  The physician is now in 
private practice.  

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider in determining whether an examination is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service or another 
service-connected disability but there is not sufficient 
medical evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this 
case, the Board remanded the claim for additional notice and 
for a psychiatric examination.  

Since September 2006, the Board and the Appeals Management 
Center mailed copies of the Board's remand, notices providing 
information on alternate sources of evidence, and a notice 
scheduling an examination to multiple addresses.  The 
correspondence was returned undelivered by the U.S. Postal 
Service.  Additional telephone and internet inquiries were 
unproductive.  Outpatient VA treatment records and 
correspondence from the Veteran's former representative 
suggest that the Veteran may be homeless and residing for 
short periods of time at many different locations including 
in social service facilities.  No correspondence has been 
received from the Veteran since September 2005.  The most 
recent treatment records were from a VA medical center in 
July 2005.  

However, in consideration of VA's heightened duty to assist 
veterans when service records are lost, the Veteran's 
possible homelessness, and the absence of representation, the 
Board concludes that additional attempts to obtain service 
treatment records and a current address to notify the Veteran 
are warranted.  

The National Personnel Records Center provides information on 
an internet site regarding clinical library records that may 
be available directly from certain Army and Air Force 
hospitals even when the official military personnel file has 
been destroyed.  See Military Personnel and Medical Record 
Collections at NPRC - Clinical Record Libraries, 
http://archives.gov/st-louis/military-personnel/clinical-
record-libraries.html (last visited Mar. 17, 2010).   A 
clinical record library is maintained at the 3320 USAF 
Hospital, Amarillo Air Force Base, Texas.  A request directly 
to this clinical library is necessary to obtain any available 
service treatment records including for psychiatric care 
provided to the Veteran from December 1960 to June 1961.  

Service personnel records from the Veteran's Army National 
Guard service show that he was born on September [redacted], 1941 and 
that he may be receiving Social Security Administration (SSA) 
medical or retirement benefits.  A request to SSA for the 
Veteran's current address using the Veteran's full name and 
social security number may provide his current location.  

Further, as the Veteran received care from the VA system in 
the Philadelphia area until 2005, the RO should request any 
VA outpatient or inpatient medical records from the most 
recent six months that may show the Veteran's current address 
or identify a clinic or provider who may be aware of the 
Veteran's current address.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the 3320 U.S. Air Force 
Hospital Clinical Record Library, 
Amarillo Air Force Base, Texas, all 
records of medical care of the Veteran 
including psychiatric examination and 
treatment from December 1960 to June 
1961.  Associate any records received 
with the claims file. 

2.  Request VA records of outpatient or 
inpatient medical treatment from the 
Philadelphia area VA health care system 
in the previous six months.  Obtain any 
current address information from the 
records.  If not shown in the records, 
contact the associated VA clinic or 
medical center to obtain a current 
address for the Veteran.  Associate any 
current address with the claims file.

3.  Request from the Social Security 
Administration a current address for the 
Veteran.  Associate any current address 
with the claims file. 

4.  Then, if a current address is 
obtained: 

a.  Contact the Veteran and inform him of 
the right to submit alternative forms of 
evidence to support his service 
connection claim.  This evidence may take 
the following forms (although the Veteran 
may submit any evidence which he finds 
appropriate): statements from service 
medical personnel; "buddy" certificates 
or affidavits; employment physical 
examinations; medical evidence from 
hospitals, clinics, and private 
physicians at which or by whom the 
Veteran may have been treated, especially 
soon after service discharge; letters 
written during service; photographs taken 
during service; pharmacy prescription 
records; and insurance examinations.  The 
Veteran should specifically be informed 
that additional records or opinions from 
I.M., MD, explaining the rationale for 
statements in his August 2002 letter may 
be helpful to resolving his claim.  All 
records, once obtained, should be 
associated with the claims folder.

b.  Schedule the Veteran for a VA 
psychiatric examination based upon a 
review of the evidence of record for the 
purpose of determining whether the 
veteran has a psychiatric disorder 
(including schizophrenia) that is 
service-related.  The examiner must 
review the claims folder and noted the 
review in the examination report.  
Request that the examiner provide an 
opinion as to the following: (a) whether 
the Veteran suffers from a psychiatric 
disorder to include schizophrenia and if 
so (b) whether it is at least as likely 
as not that such diagnosed disorder was 
incurred in or aggravated by service, or 
is in any way related to service.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  If any opinion provided is in 
disagreement with the August 2002 opinion 
of I.M., MD, the VA examiner should 
provide a full explanation.    

5.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim for service 
connection for an acquired psychiatric 
disorder including paranoid 
schizophrenia.  If the benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the appellant and his 
representative, if any, the requisite 
time period to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The appellant's cooperation in VA's efforts to 
develop his claim is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

